DETAILED ACTION

This office action is in response to Remarks and Amendments filed November 16, 2021 in regards to a Continuing Application filed November 5, 2018 claiming priority to Continuing Application 15/896177 (now U.S. Patent No. 10,151,055) filed February 14, 2018 claiming priority to Continuing Application 14/920,912 (now U.S. Patent No. 9,926,653) filed October 23, 2015 claiming priority to Continuing Application 14/085,642 (now U.S. Patent No. 9,328,440) filed November 20, 2013 claiming priority to non-provisional application 13/473,925 (now abandoned) filed on May 17, 2012, and to provisional application 61/488,551 filed on May 20, 2011.  Claim 1 has been amended. Claims 2, 4-5, and 7-8 have been cancelled without prejudice. Claims 1, 3, 6, and 9-20 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: over Noda et al. (US2007/0082982 A1).    
Noda et al. disclose a disposable personal care product comprising of a liquid impervious backsheet combined with a liquid pervious topsheet and an absorbent core positioned between the topsheet and the backsheet, therefore the topsheet is adjacent to the absorbent core. Noda et al. disclose the topsheet comprises a non-woven synthetic fibers comprising of thermoplastic polymer, wax, and starch. Noda et al. disclose the thermoplastic polymers of polyethylene, polypropylene, polylactic acid, polyesters, nylons, and thermoplastic starch.  
do not teach or fairly suggest the claimed material web comprising (a) a fiber layer having a first side and an opposing second side, wherein the fiber layer comprising a plurality of bi-component fibers comprising a first component and a second component, wherein the concentration of an intimate admixture of thermoplastic polymer and wax and/or oil in the first component is different than in the second component, at least some of the wax and/or oil is exposed at an outer surface of the fibers and (b) a surface energy treatment is disposed on the first side and/or second side of the fiber layer. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763